Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board which allowed death benefits to the widow and minor son of the deceased employee, and which allowed disability compensation. Decedent was employed as a dishwasher and counterman. Decedent alleged that he dropped a garbage can on the great toe of his left foot in the course of his employment. Gangrene developed and incipient Berger’s disease. Following an operation he died as a result of pulmonary embolism. Upon a previous appeal this court has held, upon the same evidence, that the death was causally connected. (Matter of Plucinski v. Bores Luncheonette, 277 App. Div. 803.) The board has now made a finding of accident and causal connection. The record contains sufficient evidence to support the findings. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.